
	
		I
		111th CONGRESS
		1st Session
		H. R. 2545
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Issa (for
			 himself, Mr. Smith of Texas,
			 Mr. King of Iowa,
			 Mr. Campbell, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Select
			 Committee on Intelligence (Permanent Select)
		
		A BILL
		To provide a civil penalty for certain misrepresentations
		  made to Congress, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Classified Information Accountability
			 Act of 2009 or CIA
			 Act.
		2.Civil penalty for
			 certain misrepresentation made to Congress
			(a)In
			 generalWhoever, being a
			 member of the intelligence community, knowingly and willfully—
				(1)falsifies,
			 conceals, or covers up by any trick, scheme, or device a material fact;
				(2)makes any
			 materially false, fictitious, or fraudulent statement or representation;
			 or
				(3)makes or uses any
			 false writing or document knowing the same to contain any materially false,
			 fictitious, or fraudulent statement or entry;
				in any
			 communication to a United States Senator or Representative that involves
			 classified material shall be liable for a civil penalty of not more than
			 $10,000.(b)Employee not To
			 be indemnifiedNo United
			 States agency or department may directly or indirectly indemnify a person for
			 that person’s liability under this section.
			(c)Congressional
			 standing To sueA Senator or
			 Representative who was a party to the communication with respect to which a
			 violation of subsection (a) took place may in a civil action, recover the civil
			 penalty provided by this section on behalf of the United States, to be
			 deposited in the United States Treasury for public use.
			(d)In camera review
			 of classified informationIn a civil action under this section,
			 the court shall conduct any review of classified information in camera.
			(e)Statute of
			 limitations not applicableA civil action under this section may
			 be brought at any time without limitation.
			(f)DefinitionsIn
			 this section—
				(1)the term
			 member of the intelligence community means a person employed by
			 the intelligence community (as defined in section 3(4) of the National Security
			 Act of 1947 (50 U.S.C. 404a(4)); and
				(2)the term classified
			 information means any information or material that has been determined
			 by the United States Government pursuant to an Executive order, statute, or
			 regulation, to require protection against unauthorized disclosure for reasons
			 of national security.
				
